Filed 12/20/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 236







Paul Schaffner, 		Petitioner and Appellant



v.



Job Service North Dakota, 		Respondent and Appellee







No. 20160264







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Paul J. Schaffner, self-represented, 904 5th Avenue NW, Mandan, ND 58554-2714, petitioner and appellant; submitted on brief.



Michael T. Pitcher, Assistant Attorney General, Office of the Attorney General, 500 N. Ninth St., Bismarck, ND 58501-4509, for respondent and appellee; submitted on brief.

Schaffner v. Job Service North Dakota

No. 20160264



Per Curiam.

[¶1]	Paul Schaffner appeals a district court’s judgment upholding Job Service’s decision denying him unemployment insurance benefits.  Schaffner argues Job Service arbitrarily defined “job abandonment” without statutory guidance, its decision is not supported by the findings of fact, and it did not provide Schaffner with a fair hearing.  We summarily affirm under N.D.R.App.P. 35.1(a)(5) & (7).  
See
 
Esselman v. Job Service North Dakota
, 548 N.W.2d 400, 402 (N.D. 1996) (a person voluntarily quits their employment if they abandon their employment without good cause).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers